Lake, J.
. The action below was commenced to recover the amount of certain license moneys which, under section 5, article VIII of the constitution of 1875, belonged to the plaintiff, and should have been applied exclusively to the support of its common schools.
But we think the plaintiff has mistaken its remedy. Although the funds in question have been improperly used by the several school districts of the county, their misapplication was a work in which the board of com*405xnissioners neither took, nor could take, any part whatever, and for which the county is in no way liable.
By referring to see. 72, page 974, Gren. Stat., it will be seen that the county treasurer is intrusted with very large powers respecting school moneys, and is made the special protector of funds designed for the support of schools within his county. It is specially enjoined upon him to “ táke all proper measures to secure to each -district its full amount of school funds ” from whatever source they may arise. And in this connection it is his duty, when such funds come into his hands, to credit them to the proper district, and on proper application pay them over to the officer of the district entitled to receive them from his hands.
With the management of this business the county commissioners have no voice whatever. They cannot control — nor is the county in anywise answerable for— the acts of the treasurer, either committed or omitted, in respect of these duties. If the county treasurer has misappropriated moneys belonging to the plaintiff, he and his sureties may be liable in a proper action on his bond; but the county very clearly is not liable therefor.
Judgment aeeiemed.